UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number:811-00994 Burnham Investors Trust (Exact name of registrant as specified in charter) 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Address of principle executive offices)(Zip Code) Jon M. Burnham 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 874-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record *****Form N-PX REPORT ***** Burnham Fund AmericanExpress Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Theodore Leonsis Mgmt For Withhold Against Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect StevenReinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For Against Against Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 5 Shareholder Proposal Regarding Shrhldr Against Against For Cumulative Voting 6 Shareholder Proposal Regarding Shrhldr Against For Against Right to Call A Special Meeting Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 02/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ronald Sugar Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 5 Shareholder Proposal Regarding Shrhldr Against Against For Adoption And Disclosure of A Written CEO Succession Planning Policy 6 Shareholder Proposal Regarding Shrhldr Against For Against Majority Vote For Election of Directors Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mukesh Ambani Mgmt For For For 2 Elect Susan Bies Mgmt For For For 3 Elect Frank Bramble,Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D.Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For Against Against 13 Elect Robert Scully Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 16 Ratification of Auditor Mgmt For Against Against 17 Shareholder Proposal Regarding Shrhldr Against Against For Disclosure of Prior Government Service 18 Shareholder Proposal Regarding Right Shrhldr Against For Against To Act by Written Consent 19 Shareholder Proposal Regarding Shrhldr Against For Against Independent Review of Controls Related to Loans, Foreclosures And Securitizations 20 Shareholder Proposal Regarding Shrhldr Against For Against Lobbying Report 21 Shareholder Proposal Regarding Shrhldr Against Against For Report OTC Derivative Trading 22 Shareholder Proposal Regarding Shrhldr Against For Against Cumulative Voting 23 Shareholder Proposal Regarding Shrhldr Against Against For Recoupment of Unearned Bonuses (Clawback) 24 Shareholder Proposal Regarding Shrhldr Against For Against Prohibition of Certain Relocation Benefits to Senior Executives BreitBurnEnergy Partners L.P. Ticker Security ID: Meeting Date Meeting Status BBEP CUSIP 06/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Kilpatrick Mgmt For For For ElectW. Yandell Rogers, III Mgmt For For For 2 Advisory Vote on Executive Mgmt For Against Against Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Amendment to the2006 Long-Term Mgmt For Against Against Incentive Plan 5 Ratification of Auditor Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Calhoun Mgmt For Withhold Against Elect Daniel Dickinson Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect David Goode Mgmt For For For Elect Jesse Greene, Jr. Mgmt For For For Elect Peter Magowan Mgmt For For For Elect Dennis Muilenburg Mgmt For For For Elect Douglas Oberhelman Mgmt For For For Elect William Osborn Mgmt For For For Elect Charles Powell Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For Elect SusanSchwab Mgmt For For For Elect Joshua Smith Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Mgmt For For For Short-Term Incentive Plan 4 Advisory Vote on Executive Mgmt For Against Against Compensation 5 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 6 Shareholder Proposal Regarding Shrhldr Against For Against Political Contributions And Expenditure Report 7 Shareholder Proposal Regarding Shrhldr Against Against For Retention of Shares After Retirement 8 Shareholder Proposal Regarding Shrhldr Against For Against Majority Vote For Election of Directors 9 Shareholder Proposal Regarding Right Shrhldr Against For Against To Call A Special Meeting 10 Shareholder Proposal Regarding Shrhldr Against For Against Independent Board Chairman 11 Shareholder Proposal Regarding Shrhldr Against Against For Review of Human Rights Policies 12 Shareholder Proposal Regarding Shrhldr Against For Against Approval of Survivor Benefits (Golden Coffins) CenturyLink, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virginia Boulet Mgmt For For For Elect Peter Brown Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Gregory McCray Mgmt For For For Elect Michael Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 2011Equity Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For Against Against Compensation 5 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 6 Shareholder Proposal Regarding Shrhldr Against For Against Political Contributions And Expenditure Report 7 Shareholder Proposal Regarding Shrhldr Against For Against Declassification of the Board Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linnet Deily Mgmt For For For 2 Elect Robert Denham Mgmt For For For 3 Elect Robert Eaton Mgmt For For For 4 Elect Chuck Hagel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect George Kirkland Mgmt For For For 7 Elect Donald Rice Mgmt For For For 8 Elect Kevin Sharer Mgmt For For For 9 Elect Charles Shoemate Mgmt For For For 10 Elect John Stumpf Mgmt For For For 11 Elect Ronald Sugar Mgmt For For For 12 Elect Carl Ware Mgmt For Against Against 13 Elect John Watson Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 17 Shareholder Proposal Regarding Shrhldr Against Against For Environmental Expertise on Board 18 Shareholder Proposal Regarding Shrhldr Against Against For Establishment of Human Rights Committee 19 Shareholder Proposal Regarding Shrhldr Against Against For Linking Executive Pay to Sustainability 20 Shareholder Proposal Regarding Shrhldr Against Against For Country Selection Guidelines 21 Shareholder Proposal Regarding Shrhldr Against Against For Financial Risks of Climate Change 22 Shareholder Proposal Regarding Shrhldr Against For Against Report on Hydraulic Fracturing 23 Shareholder Proposal Regarding Offshore Drilling Report Shrhldr Against Against For Chicago Bridge & Iron Company N.V. Ticker Security ID: Meeting Date MeetingStatus CBI CUSIP 05/04/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gary Neale Mgmt For For For 2 Elect J. Charles Jennett Mgmt For For For 3 Elect Larry McVay Mgmt For For For 4 Elect Marsha Williams Mgmt For For For 5 Advisory Vote on Executive Mgmt For For For Compensation 6 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 7 Accounts And Reports Mgmt For For For 8 Ratification of Management Board Acts Mgmt For For For 9 Ratification of Supervisory Board Mgmt For For For Acts 10 Authority to Repurchase Shares Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Authority to Issue Shares W/ or W/o Preemptive Rights Mgmt For Against Against Chipotle Mexican Grill, Inc. Ticker Security ID: Meeting Date Meeting Status CMG CUSIP 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Charlesworth Mgmt For For For Elect Montgomery Moran Mgmt For For For 2 2011Stock Incentive Plan Mgmt For Against Against 3 Employee Stock Purchase Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Ratification of Auditor Mgmt For For For CiscoSystems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect MichaeL Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For Against Against 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Advisory Vote on Executive Mgmt For Against Against Compensation 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee Shrhldr Against Against For 17 Shareholder Proposal Regarding Report on Internet Fragmentation Shrhldr Against Against For 18 Shareholder Proposal Regarding Restricting Sales to China Shrhldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For Against Against 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For Against Against 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For Against Against 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the2009Stock Incentive Plan Mgmt For For For 17 2011ExecutivePerformancePlan Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship Shrhldr Against Against For 22 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report Shrhldr Against Against For 24 Shareholder Proposal Regarding Right to Call A Special Meeting Shrhldr Against For Against 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures And Securitizations Shrhldr Against Against For CopanoEnergy,L.L.C. Ticker Security ID: Meeting Date Meeting Status CPNO CUSIP 11/17/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Preferred Stock Mgmt For For For DevonEnergy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP 25179M103 06/08/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Henry Mgmt For Withhold Against Elect John Hill Mgmt For For For Elect Michael Kanovsky Mgmt For For For Elect Robert Mosbacher, Jr. Mgmt For For For Elect J.Larry Nichols Mgmt For For For Elect Duane Radtke Mgmt For For For Elect Mary Ricciardello Mgmt For For For Elect John Richels Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Elimination of Supermajority Requirement Mgmt For For For 5 Technical Amendments to Certificate of Incorporation Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding Right to Act by Written Consent Shrhldr Against For Against ElPaso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For Against Against 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Fluor Mgmt For Against Against 2 Elect Joseph Prueher Mgmt For Against Against 3 Elect Suzanne Woolsey Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Requirement Mgmt For For For 8 Ratification of Auditor Mgmt For For For Ford Motor Company Ticker Security ID: Meeting Date Meeting Status FDMTP CUSIP 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Butler Mgmt For For For 2 Elect Kimberly Casiano Mgmt For For For 3 Elect Anthony Earley, Jr. Mgmt For Against Against 4 Elect Edsel Ford II Mgmt For Against Against 5 Elect William Ford, Jr. Mgmt For For For 6 Elect Richard Gephardt Mgmt For For For 7 Elect James Hance, Jr. Mgmt For For For 8 Elect Irvine Hockaday, Jr. Mgmt For For For 9 Elect Richard Manoogian Mgmt For Against Against 10 Elect Ellen Marram Mgmt For For For 11 Elect Alan Mulally Mgmt For For For 12 Elect Homer Neal Mgmt For For For 13 Elect Gerald Shaheen Mgmt For For For 14 Elect John Thornton Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 18 Shareholder Proposal Regarding Publishing Political Contributions And Expenditure in Newspapers Shrhldr Against Against For 19 Shareholder Proposal Regarding Recapitalization Plan Shrhldr Against For Against 20 Shareholder Proposal Regarding Right Shrhldr Against For Against To Call A Special Meeting Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For Withhold Against Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For Withhold Against Elect Stephen Siegele Mgmt For For For 2 Advisory Vote onExecutive Mgmt For Against Against Compensation 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Environmental Expertise on Board Shrhldr Against Against For GeneralElectric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Ann Fudge Mgmt For For For 4 Elect Susan Hockfield Mgmt For For For 5 Elect Jeffrey Immelt Mgmt For For For 6 Elect Andrea Jung Mgmt For For For 7 Elect Alan Lafley Mgmt For For For 8 Elect Robert Lane Mgmt For For For 9 Elect Ralph Larsen Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect James Mulva Mgmt For For For 12 Elect Sam Nunn Mgmt For For For 13 Elect Roger Penske Mgmt For Against Against 14 Elect Robert Swieringa Mgmt For For For 15 Elect James Tisch Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Mgmt For Against Against Compensation 19 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 20 Shareholder Proposal Cumulative Voting Shrhldr Against Against For 21 Shareholder Proposal Regarding Performance-Based Equity Compensation Shrhldr Against Against For 22 Shareholder Proposal Regarding Restricting Executive Compensation Shrhldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change Shrhldr Against Against For 24 Shareholder Proposal Regarding Transparency in Animal Research Shrhldr Against Against For General Motors Company Ticker Security ID: Meeting Date Meeting Status GM CUSIP 37045V100 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Akerson Mgmt For For For 2 Elect David Bonderman Mgmt For For For 3 Elect Erroll Davis, Jr. Mgmt For For For 4 Elect Stephen Girsky Mgmt For For For 5 Elect E. Neville Isdell Mgmt For For For 6 Elect Robert Krebs Mgmt For For For 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Kathryn Marinello Mgmt For For For 9 Elect Patricia Russo Mgmt For For For 10 Elect Carol Stephenson Mgmt For For For 11 Elect Cynthia Telles Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec VoteCast For/Agnst Mgmt Elect Larry Page Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For Withhold Against Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the2004StockPlan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Shareholder Proposal Regarding Formation of Sustainability Committee Shrhldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote Shrhldr Against For Against 8 Shareholder Proposal Regarding Conflict of Interest Report Shrhldr Against Against For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Leo Apotheker Mgmt For For For 3 Elect Lawrence Babbio Jr. Mgmt For Against Against 4 Elect Sari Baldauf Mgmt For For For 5 Elect Shumeet Banerji Mgmt For For For 6 Elect Rajiv Gupta Mgmt For For For 7 Elect John Hammergren Mgmt For For For 8 Elect RaymondLane Mgmt For For For 9 Elect Gary Reiner Mgmt For For For 10 Elect Patricia Russo Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Elect G. Kennedy Thompson Mgmt For For For 13 Elect Margaret Whitman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For Against Against Compensation 16 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 17 2011 Employee Stock Purchase Plan Mgmt For For For 18 Amendment to the 2005 Pay-for-Results Plan Mgmt For Against Against International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect William Brody Mgmt For For For 3 Elect Kenneth Chenault Mgmt For For For 4 Elect Michael Eskew Mgmt For Against Against 5 Elect Shirley Jackson Mgmt For For For 6 Elect Andrew Liveris Mgmt For Against Against 7 Elect W. James McNerney, Jr. Mgmt For For For 8 Elect James Owens Mgmt For For For 9 Elect Samuel Palmisano Mgmt For For For 10 Elect Joan Spero Mgmt For For For 11 Elect Sidney Taurel Mgmt For For For 12 Elect Lorenzo Hector Zambrano Trevino Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 16 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against Against For 17 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against Against For 18 Shareholder Proposal Regarding Lobbying Report Shrhldr Against Against For Intuitive Surgical, Inc. Ticker Security ID: Meeting Date Meeting Status ISRG CUSIP 46120E602 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Floyd Loop Mgmt For For For 2 Elect George Stalk Jr. Mgmt For For For 3 Elect Craig Barratt Mgmt For For For 4 Amendment to the2010 Incentive Award Plan Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 7 Ratification of Auditor Mgmt For For For JPMorganChase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For Against Against 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For Against Against 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory VOTE ONEXECUTIVE Mgmt For For For COMPENSATION 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Amendment to the Long-Term Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship Shrhldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent Shrhldr Against For Against 18 Shareholder Proposal Regarding Mortgage Loan Servicing Shrhldr Against Against For 19 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against For Against 20 Shareholder Proposal Regarding Genocide-Free Investing Shrhldr Against Against For 21 Shareholder Proposal Regarding An Independent Lead Director Shrhldr Against Against For Las VegasSands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 06/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Forman Mgmt For For For Elect George Koo Mgmt For For For Elect Irwin Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation MarkWestEnergy Partners, L.P. Ticker Security ID: Meeting Date Meeting Status MWE CUSIP 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Semple Mgmt For For For Elect Donald Wolf Mgmt For For For Elect Keith Bailey Mgmt For For For Elect Michael Beatty Mgmt For Withhold Against Elect Charles Dempster Mgmt For For For Elect Donald Heppermann Mgmt For For For Elect William Kellstrom Mgmt For For For Elect Anne Fox Mounsey Mgmt For For For Elect William Nicoletti Mgmt For For For 2 Advisory Vote onExecutive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect Richard Lenny Mgmt For For For 3 Elect Cary McMillan Mgmt For For For 4 Elect Sheila Penrose Mgmt For For For 5 Elect James Skinner Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 9 Elimination of Super-majority Requirement in Article Regarding Transactions With Interested Shareholders Mgmt For For For 10 Elimination of Supermajority Requirement in Article Regarding the Removal of Directors Mgmt For For For 11 Elimination of Supermajority Requirement in Article Regarding Shareholder Action Mgmt For For For 12 Shareholder Proposal Regarding Declassification of the Board Shrhldr Against For Against 13 Shareholder Proposal Regarding Controlled Atmosphere Killing Shrhldr Against Against For 14 Shareholder Proposal Regarding Report on Childhood Obesity Shrhldr Against Against For 15 Shareholder Proposal Regarding Beverage Containers Shrhldr Against Against For McMoran Exploration Co. Ticker Security ID: Meeting Date Meeting Status MMR CUSIP 06/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect A. Peyton Bush, III Mgmt For For For Elect William Carmichael Mgmt For For For Elect Robert Day Mgmt For For For Elect James Flores Mgmt For For For Elect Gerald Ford Mgmt For Withhold Against Elect H. Devon Graham, Jr. Mgmt For For For Elect Suzanne Mestayer Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For Withhold Against Elect John Wombwell Mgmt For For For 2 Advisory Vote onExecutive Compensation Mgmt For Against Against 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 Technical Amendments to Amended And Restated Certificate of Incorporation Mgmt For For For McMoran Exploration Co. Ticker Security ID: Meeting Date Meeting Status MMR CUSIP 12/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Issuance of Preferred Stock Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Kandarian Mgmt For For For Elect Sylvia Mathews Burwell Mgmt For For For Elect Eduardo Castro-Wright Mgmt For For For Elect Cheryl Grise Mgmt For For For Elect Lulu Wang Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For Withhold Against Elect H. Raymond Bingham Mgmt For Withhold Against Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Mark Hurd Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Executive Bonus Plan Mgmt For For For 3 Amendment to the2000Long-TermEquity Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Formation of Sustainability Committee Shrhldr Against Against For 6 Shareholder Proposal Regarding Majority Vote For Election of Directors Shrhldr Against For Against 7 Shareholder Proposal Regarding Retention of Shares After Retirement Shrhldr Against Against For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 15 Ratification of Auditor Mgmt For For For 16 Adoption of Majority Vote For Election of Directors Mgmt For For For 17 Shareholder Proposal Regarding Right to Call A Special Meeting Shrhldr Against For Against 18 Shareholder Proposal Regarding Reviewing Political Contributions And Expenditures Shrhldr Against Against For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status RDSB CUSIP 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts And Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Linda Stuntz Mgmt For For For 4 Elect Josef Ackermann Mgmt For Against Against 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Guy Elliott Mgmt For For For 7 Elect Simon Henry Mgmt For For For 8 Elect Charles Holliday, Jr. Mgmt For For For 9 Elect Lord John Kerr of Kinlochard Mgmt For For For 10 Elect Gerard Kleisterlee Mgmt For For For 11 Elect Christine Morin-Postel Mgmt For For For 12 Elect Jorma Ollila Mgmt For For For 13 Elect Jeroen van der Veer Mgmt For For For 14 Elect Peter Voser Mgmt For For For 15 Elect Hans Wijers Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Authority to Issue Shares W/ Mgmt For For For Preemptive Rights 19 Authority to Issue Shares W/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For SilverWheaton Corp. Ticker Security ID: Meeting Date Meeting Status SLW CUSIP 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Barnes Mgmt For For For Elect Lawrence Bell Mgmt For For For Elect George Brack Mgmt For Withhold Against Elect John Brough Mgmt For Withhold Against Elect R. Peter Gillin Mgmt For For For Elect Douglas Holtby Mgmt For For For Elect Eduardo Luna Mgmt For Withhold Against Elect Wade Nesmith Mgmt For Withhold Against 2 Appointment of Auditor And Authority to Set Fees Mgmt For For For Starbucks Corporation Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Howard Schultz Mgmt For For For 2 Elect William Bradley Mgmt For For For 3 Elect Mellody Hobson Mgmt For For For 4 Elect Kevin Johnson Mgmt For For For 5 Elect Olden Lee Mgmt For For For 6 Elect Sheryl Sandberg Mgmt For For For 7 Elect James Shennan, Jr. Mgmt For For For 8 Elect Javier Teruel Mgmt For For For 9 Elect Myron Ullman III Mgmt For For For 10 Elect Craig Weatherup Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Approval of Revised Performance Criteria Under the2005Long-TermEquity Incentive Plan Mgmt For For For 14 Amendment to the2005Long-TermEquity Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder PROPOSAL REGARDING RECYCLING STRATEGY For BEVERAGECONTAINERS Shrhldr Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec VoteCast For/Agnst Mgmt 1 Elect John Bryson Mgmt For For For 2 Elect David Calhoun Mgmt For For For 3 Elect Arthur Collins, Jr. Mgmt For For For 4 Elect Linda Cook Mgmt For For For 5 Elect Kenneth Duberstein Mgmt For For For 6 Elect Edmund Giambastiani, Jr. Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect John McDonnell Mgmt For For For 9 Elect W. James McNerney, Jr. Mgmt For For For 10 Elect Susan Schwab Mgmt For For For 11 Elect RonaldWilliams Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Independent Verification of Compliance With Labor And Human Rights Standards Shrhldr Against Against For 17 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent Shrhldr Against For Against 19 Shareholder Proposal Regarding Right to Call A Special Meeting Shrhldr Against For Against 20 Shareholder Proposal Regarding Independent Board Chairman Shrhldr Against For Against The Williams Companies, Inc. Ticker Security ID: Meeting Date Meeting Status WMB CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Armstrong Mgmt For For For 2 Elect Joseph Cleveland Mgmt For For For 3 Elect Juanita Hinshaw Mgmt For For For 4 Elect Frank MacInnis Mgmt For For For 5 Elect Janice Stoney Mgmt For For For 6 Elect Laura Sugg Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Advisory Vote on Executive Mgmt For For For Compensation 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Lowell McAdam Mgmt For For For 5 Elect Sandra Moose Mgmt For For For 6 Elect Joseph Neubauer Mgmt For Against Against 7 Elect Donald Nicolaisen Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For Against Against 12 Elect John Snow Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Shareholder Proposal Regarding Disclosure of Prior Government Service Shrhldr Against Against For 17 Shareholder Proposal Regarding Performance-Based Equity Compensation Shrhldr Against Against For 18 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against For Against 19 Shareholder Proposal Regarding Right to Call A Special Meeting Shrhldr Against For Against ***** FORM N-PX REPORT ***** Burnham Financial Services Fund 1st United Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FUBC CUSIP 33740N105 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paula Berliner Mgmt For For For Elect Jeffery Carrier Mgmt For For For Elect Ronald David Mgmt For For For Elect James Evans Mgmt For For For Elect Arthur Loring Mgmt For For For Elect Thomas Lynch Mgmt For For For Elect John Marino Mgmt For For For Elect Carlos Morrison Mgmt For For For Elect Warren Orlando Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Joseph Veccia, Jr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Ratification of Auditor Mgmt For For For Alliance Financial Corporation Corporation Ticker Security ID: Meeting Date Meeting Status ALNC CUSIP 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Ames Mgmt For For For Elect Margaret Ogden Mgmt For For For Elect Paul Solomon Mgmt For For For Elect John Watt, Jr. Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For Ameris Bancorp Ticker Security ID: Meeting Date Meeting Status ABCB CUSIP 03076K108 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Raymond Fulp Mgmt For For For Elect Robert Lynch Mgmt For For For Elect Brooks Sheldon Mgmt For For For Elect R. Dale Ezzell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Increase of Authorized Common Stock Mgmt For Against Against Astoria Financial Corporation Ticker Security ID: Meeting Date Meeting Status AF CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Engelke, Jr. Mgmt For For For Elect Peter Haeffner, Jr. Mgmt For For For Elect Ralph Palleschi Mgmt For For For 2 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 5 Ratification of Auditor Mgmt For For For Bancorp Rhode Island, Inc. Ticker Security ID: Meeting Date Meeting Status BARI CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Malcolm Chace Mgmt For For For Elect Ernest Chornyei, Jr. Mgmt For For For Elect Edward Mack II Mgmt For For For Elect Merrill Sherman Mgmt For For For 2 Amendment to the Non-Employee Mgmt For For For Directors Stock Plan 3 2011 Omnibus Equity Incentive Plan Mgmt For Against Against 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 6 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP060505104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mukesh Ambani Mgmt For For For 2 Elect Susan Bies Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For Against Against 13 Elect Robert Scully Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 16 Ratification of Auditor Mgmt For Against Against 17 Shareholder Proposal Regarding Shrhldr Against Against For Disclosure of Prior Government Service 18 Shareholder Proposal Regarding Right Shrhldr Against For Against to Act by Written Consent 19 Shareholder Proposal Regarding Shrhldr Against For Against Independent Review of Controls Related to Loans, Foreclosures and Securitizations 20 Shareholder Proposal Regarding Shrhldr Against For Against Lobbying Report 21 Shareholder Proposal Regarding Shrhldr Against Against For Report OTC Derivative Trading 22 Shareholder Proposal Regarding Shrhldr Against For Against Cumulative Voting 23 Shareholder Proposal Regarding Shrhldr Against Against For Recoupment of Unearned Bonuses (Clawback) 24 Shareholder Proposal Regarding Shrhldr Against For Against Prohibition of Certain Relocation Benefits to Senior Executives Beacon Federal Bancorp Inc Ticker Security ID: Meeting Date Meeting Status BFED CUSIP073582108 05/19/201 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ross Prossner Mgmt For For For Elect Edward Butler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Beneficial Mutual Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BNCL CUSIP08173R10 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Cuddy Mgmt For For For Elect Frank Farnesi Mgmt For For For Elect Thomas Lewis Mgmt For For For Elect George Nise Mgmt For For For Elect Charles Kahn, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation Berkshire Hills Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BHLB CUSIP 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Daly Mgmt For For For Elect Susan Hill Mgmt For For For Elect Cornelius Mahoney Mgmt For For For Elect Catherine Miller Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 2011 Equity Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Berkshire Hills Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BHLB CUSIP 06/20/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Bryn Mawr Bank Corporation Ticker Security ID: Meeting Date Meeting Status BMTC CUSIP 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Guthrie Mgmt For For For Elect Scott Jenkins Mgmt For For For Elect Jerry Johnson Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For CenterState Banks, Inc. Ticker Security ID: Meeting Date Meeting Status CSFL CUSIP 15201P109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bingham Mgmt For For For Elect G. Robert Blanchard, Jr. Mgmt For Withhold Against Elect C. Dennis Carlton Mgmt For Withhold Against Elect John Corbett Mgmt For For For Elect Bryan Judge, Jr. Mgmt For For For Elect Samuel Lupfer IV Mgmt For Withhold Against Elect Rulon Munns Mgmt For Withhold Against Elect George Nunez II Mgmt For Withhold Against Elect Thomas Oakley Mgmt For Withhold Against Elect Ernest Pinner Mgmt For For For Elect J. Thomas Rocker Mgmt For Withhold Against Elect Gail Gregg-Strimenos Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Ratification of Auditor Mgmt For For For Charter Financial Corporation Ticker Security ID: Meeting Date Meeting Status CHFN CUSIP 16122M100 02/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Johnson Mgmt For For For Elect David Cauble, III Mgmt For For For Elect David Strobel Mgmt For For For Elect Edward Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation Chicopee Bancorp Inc Ticker Security ID: Meeting Date Meeting Status CBNK CUSIP 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Giokas Mgmt For For For Elect Gregg Orlen Mgmt For For For Elect Judith Tremble Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For Against Against 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For Against Against 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For Against Against 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Mgmt For For For Incentive Plan 17 2011 Executive Performance Plan Mgmt For For For 18 Advisory Vote on Executive Mgmt For For For Compensation 19 requency of Advisory Vote on Mgmt 1 Year 1Year For Executive Compensation 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Shrhldr gainst Against For Affirmation of Political Nonpartisanship 22 hareholder Proposal Regarding Shrhldr Against Against For Political Contributions and Expenditure Report 23 Shareholder Proposal Regarding Risk Shrhldr Against Against For Management Report 24 Shareholder Proposal Regarding Right Shrhldr Against For Against to Call a Special Meeting 25 Shareholder Proposal Regarding Shrhldr Against Against For Independent Review of Controls Related to Loans, Foreclosures and Securitizations Citizens Republic Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status CRBC CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lizabeth Ardisana Mgmt For For For Elect George Butvilas Mgmt For For For Elect Robert Cubbin Mgmt For For For Elect Richard Dolinski Mgmt For For For Elect Gary Hurand Mgmt For For For Elect Benjamin Laird Mgmt For For For Elect Stephen Lazaroff Mgmt For For For Elect Cathleen Nash Mgmt For For For Elect Kendall Williams Mgmt For For For Elect James Wolohan Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Reverse Stock Split Mgmt For For For 4 Ratification of Auditor Mgmt For For For Citizens South Banking Corporation Ticker Security ID: Meeting Date Meeting Status CSBC CUSIP 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Fuller Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For Connecticut Bank and Trust Company Ticker Security ID: Meeting Date Meeting Status CTBC CUSIP 207546102 05/19/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect P. Anthony Giorgio Mgmt For N/A N/A Elect Solomon Kerensky Mgmt For N/A N/A Elect Karl Krapek Mgmt For N/A N/A Elect Philip Schulz Mgmt For N/A N/A 2 Advisory Vote on Executive Mgmt For N/A N/A Compensation Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 06/15/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cypress Sharpridge Investments, Inc. Ticker Security ID: Meeting Date Meeting Status CYSHY CUSIP 23281A307 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Grant Mgmt For For For Elect Douglas Crocker, II Mgmt For For For Elect Jeffrey Hughes Mgmt For Withhold Against Elect Stephen Jonas Mgmt For For For Elect Raymond Redlingshafer, Jr. Mgmt For For For Elect James Stern Mgmt For For For Elect David Tyson Mgmt For For For 2 Ratification of Auditor Mgmt For For For FBR Capital Markets Corporation Ticker Security ID: Meeting Date Meeting Status FBCM CUSIP 30247C301 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Reena Aggarwal Mgmt For For For Elect Eric Billings Mgmt For For For Elect Richard Hendrix Mgmt For For For Elect Thomas Hynes, Jr. Mgmt For For For Elect Adam Klein Mgmt For For For Elect Richard Kraemer Mgmt For For For Elect Ralph Michael III Mgmt For Withhold Against Elect Thomas Murphy, Jr. Mgmt For For For Elect Arthur Reimers Mgmt For For For 2 Company Name Change Mgmt For For For 3 Amendment to the 2007 Employee Stock Mgmt For For For Purchase Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 6 Ratification of Auditor Mgmt For For For FedFirst Financial Corporation Ticker Security ID: Meeting Date Meeting Status FFCO CUSIP 31429C101 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Carlyn Belczyk Mgmt For For For Elect John LaCarte Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Equity Incentive Plan Mgmt For For For First California Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status FCAL CUSIP 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Aldridge Mgmt For For For Elect Donald Benson Mgmt For For For Elect John Birchfield Mgmt For For For Elect Joseph Cohen Mgmt For For For Elect Robert Gipson Mgmt For For For Elect Antoinette Hubenette Mgmt For For For Elect C.G. Kum Mgmt For For For Elect Thomas Tignino Mgmt For For For 2 Amendment to the 2007 Omnibus Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation FirstMerit Corporation Ticker Security ID: Meeting Date Meeting Status FMER CUSIP 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Baer Mgmt For For For Elect Karen Belden Mgmt For For For Elect R. Cary Blair Mgmt For For For Elect John Blickle Mgmt For For For Elect Robert Briggs Mgmt For For For Elect Richard Colella Mgmt For For For Elect Gina France Mgmt For For For Elect Paul Greig Mgmt For For For Elect Terry Haines Mgmt For For For Elect J. Michael Hochschwender Mgmt For For For Elect Clifford Isroff Mgmt For For For Elect Philip Lloyd, II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 3 Years For Executive Compensation 5 2011 Equity Incentive Plan Mgmt For For For Flagstar Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FBC CUSIP 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Campanelli Mgmt For For For Elect Walter Carter Mgmt For For For Elect James Coleman Mgmt For For For Elect Gregory Eng Mgmt For For For Elect Jay Hansen Mgmt For For For Elect David Matlin Mgmt For For For Elect James Ovenden Mgmt For For For Elect Mark Patterson Mgmt For For For Elect David L. Treadwell Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Mgmt For Against Against Compensation Flagstar Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FBC CUSIP 12/21/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For Gleacher & Company, Inc. Ticker Security ID: Meeting Date Meeting Status GLCH CUSIP377341102 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Gleacher Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Marshall Cohen Mgmt For For For Elect Robert Gerard Mgmt For For For Elect Thomas Hughes Mgmt For For For Elect Mark Patterson Mgmt For For For Elect Christopher Pechock Mgmt For For For Elect Bruce Rohde Mgmt For For For Elect Robert Yingling Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For Guaranty Bancorp Ticker Security ID: Meeting Date Meeting Status GBNK CUSIP 40075T102 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Cordes Mgmt For For For 2 Elect John Eggemeyer, III Mgmt For Against Against 3 Elect Stephen Joyce Mgmt For For For 4 Elect Gail Klapper Mgmt For Against Against 5 Elect Kathleen Smythe Mgmt For For For 6 Elect W. Kirk Wycoff Mgmt For For For 7 Elect Albert Yates Mgmt For For For 8 Ratification of Auditor Mgmt For For For Hancock Holding Company Ticker Security ID: Meeting Date Meeting Status HBHC CUSIP 04/29/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Heritage Financial Corporation Ticker Security ID: Meeting Date Meeting Status HFWA CUSIP 42722X106 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daryl Jensen Mgmt For Withhold Against Elect Jeffrey Lyon Mgmt For For For Elect Donald Rhodes Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For 5 Amendment to Classified Board Mgmt For For For 6 Shareholder Proposal Regarding Shrhldr Against For Against Majority Vote for Election of Directors Heritage Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status HBOS CUSIP 42726X102 06/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Burger Mgmt For For For Elect Carol Slappey Mgmt For For For 2 2011 Equity Incentive Plan Mgmt For Against Against 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 5 Ratification of Auditor Mgmt For For For Home BancShares, Inc. Ticker Security ID: Meeting Date Meeting Status HOMB CUSIP 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allison Mgmt For For For Elect C. Randall Sims Mgmt For For For Elect Randy Mayor Mgmt For Withhold Against Elect Robert Adcock Mgmt For For For Elect Richard Ashley Mgmt For For For Elect Dale Bruns Mgmt For For For Elect Richard Buckheim Mgmt For For For Elect Jack Engelkes Mgmt For For For Elect James Hinkle Mgmt For For For Elect Alex Lieblong Mgmt For For For Elect William Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation Invesco Mortgage Capital Inc. Ticker Security ID: Meeting Date Meeting Status IVR CUSIP 46131B100 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect G. Mark Armour Mgmt For For For 2 Elect James Balloun Mgmt For For For 3 Elect John Day Mgmt For For For 4 Elect Karen Kelley Mgmt For Against Against 5 Elect Neil Williams Mgmt For For For 6 Advisory Vote on Executive Mgmt For For For Compensation 7 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 8 Ratification of Auditor Mgmt For For For Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 06/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Doreen Byrnes Mgmt For Withhold Against Elect Stephen Szabatin Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 10/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cashill Mgmt For For For Elect Brian Dittenhafer Mgmt For For For Elect Vincent Manahan III Mgmt For For For Elect James Ward III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jacksonville Bancorp Ticker Security ID: Meeting Date Meeting Status JAXB CUSIP469249AA4 04/26/2011 Voted Meeting Type Country of Trade Annual US Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Director MGMT For For For 2 To Ratify The Appointment of Crowe MGMT For For For Horwath LLP As The Company S Independent Registered Public Accounting Firm For Meridian Interstate Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status EBSB CUSIP58964Q104 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vincent Basile Mgmt For For For Elect Edward Merritt Mgmt For For For Elect James Sartori Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Carl LaGreca Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation Midsouth Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status MSL CUSIP 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James R. Davis, Jr. Mgmt For Withhold Against Elect Milton B. Kidd, III Mgmt For For For Elect R. Glenn Pumpelly Mgmt For For For Elect Gerald Reaux, Jr. Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Elimination of Directors' Ability to Mgmt For For For Vote by Proxy at Board Meetings 4 Modification of Shareholder Mgmt For For For Procedures to Nominate Directors OmniAmerican Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status OABC CUSIP 68216R107 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tim Carter Mgmt For For For Elect Joan Anthony Mgmt For For For Elect Norman Carroll Mgmt For For For Elect Patrick Conley Mgmt For For For Elect Wesley Turner Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 5 2011 Equity Incentive Plan Mgmt For For For Oriental Financial Group Inc. Ticker Security ID: Meeting Date Meeting Status OFG CUSIP 68618W100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Josen Rossi Mgmt For For For Elect Juan Aguayo Mgmt For For For Elect Pablo Altieri Mgmt For For For Elect Francisco Arrivi Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Ratification of Auditor Mgmt For For For Oritani Financial Corp. Ticker Security ID: Meeting Date Meeting Status ORIT CUSIP 68633D103 11/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Antonaccio Mgmt For For For Elect Kevin Lynch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parkvale Financial Corporation Ticker Security ID: Meeting Date Meeting Status PVSA CUSIP 10/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert McCarthy, Jr. Mgmt For For For Elect Patrick Minnock Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For Pennymac Mortgage Investment Trust Ticker Security ID: Meeting Date Meeting Status PMT CUSIP 70931T103 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Marcus Mgmt For For For Elect Stacey Stewart Mgmt For For For Elect Mark Wiedman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 3 Years For Executive Compensation People's United Financial, Inc. Ticker Security ID: Meeting Date Meeting Status PBCT CUSIP 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Barnes Mgmt For For For Elect Collin Baron Mgmt For Withhold Against Elect Richard Hoyt Mgmt For For For 2 Advisory Vote on Executive Mgmt For Against Against Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For Popular, Inc. Ticker Security ID: Meeting Date Meeting Status BPOP CUSIP 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect MariaFerre Mgmt For For For 2 Elect C. Kim Goodwin Mgmt For For For 3 Elect William Teuber, Jr. Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Maria Bouvette Mgmt For For For Elect David Hawkins Mgmt For Withhold Against Elect W. Glenn Hogan Mgmt For For For Elect Sidney Monroe Mgmt For For For Elect J. Chester Porter Mgmt For For For Elect Stephen Williams Mgmt For For For Elect W. Kirk Wycoff Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 09/16/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Authorization of Non-Voting Common Mgmt For For For Stock Rockville Financial, Inc. Ticker Security ID: Meeting Date Meeting Status RCKBD CUSIP 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Perry Chilberg Mgmt For For For Elect Kristen Johnson Mgmt For For For Elect Rosemarie Novello Papa Mgmt For For For Elect William Crawford IV Mgmt For For For Elect Joseph Jeamel, Jr. Mgmt For Withhold Against 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Ratification of Auditor Mgmt For For For Rome Bancorp, Inc Ticker Security ID: Meeting Date Meeting Status ROME CUSIP 77587P103 03/09/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For SCBT Financial Corporation Ticker Security ID: Meeting Date Meeting Status SCBT CUSIP 78401V102 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hill, Jr. Mgmt For For For Elect Luther Battiste III Mgmt For For For Elect Ralph Norman Mgmt For Withhold Against Elect Alton Phillips Mgmt For For For Elect Susie VanHuss Mgmt For Withhold Against Elect Kevin Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation Seacoast Banking Corporation of Florida Ticker Security ID: Meeting Date Meeting Status SBCFA CUSIP 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bohner Mgmt For For For Elect T. Michael Crook Mgmt For For For Elect Dennis Hudson III Mgmt For For For Elect Edwin Walpole III Mgmt For For For 2 Adoption of Protective Amendment to Mgmt For For For the Articles of Incorporation 3 Ratification of Auditor Mgmt For For For 4 REVERSE STOCK SPLIT EXTENSION Mgmt For For For 5 Advisory Vote on Executive Mgmt For For For Compensation 6 Right to Adjourn Meeting Mgmt For For For Sterling Bancorp Ticker Security ID: Meeting Date Meeting Status STL CUSIP 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Abrams Mgmt For For For Elect Joseph Adamko Mgmt For For For Elect Louis Cappelli Mgmt For For For ElectFernandoFerrer Mgmt For For For Elect Allan Hershfield Mgmt For For For Elect Henry Humphreys Mgmt For For For Elect Robert Lazar Mgmt For For For Elect Carolyn Joy Lee Mgmt For For For Elect John Millman Mgmt For For For Elect Eugene Rossides Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Reapproval of Material TermsFor the Mgmt For For For Key Executive Incentive Bonus Plan 5 Increase of Authorized Common Stock Mgmt For For For TFS Financial Corporation Ticker Security ID: Meeting Date Meeting Status TFSL CUSIP 87240R107 02/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Mulligan Mgmt For For For Elect Paul Stefanik Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Ratification of Auditor Mgmt For For For The PMI Group, Inc. Ticker Security ID: Meeting Date Meeting Status PMI CUSIP 69344M101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Timothy Eller Mgmt For For For Elect Carmine Guerro Mgmt For For For Elect Louis Lower II Mgmt For Withhold Against Elect Raymond Ocampo, Jr. Mgmt For For For Elect Charles Rinehart Mgmt For For For Elect John Roach Mgmt For For For Elect L. Stephen Smith Mgmt For For For Elect Jose Villarreal Mgmt For Withhold Against Elect Mary Widener Mgmt For For For Elect Ronald Zech Mgmt For Withhold Against 2 Advisory Vote on Executive Mgmt For Against Against Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Ratification of Auditor Mgmt For For For 5 Adoption of Tax Benefits Mgmt For For For Preservation Plan 6 Increase of Authorized Common Stock Mgmt For Against Against Tower Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TOBC CUSIP 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clifford DeBaptiste Mgmt For For For Elect Edward Leo Mgmt For For For Elect Jeffrey Lehman Mgmt For For For Elect Charles Pearson, Jr. Mgmt For For For Elect William Pommerening Mgmt For For For Elect Andrew Samuel Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 1 Year Against Executive Compensation 4 Amendment to Supermajority Mgmt For For For Requirement Related to Change in Control Transactions 5 Ratification of Auditor Mgmt For For For Two Harbors Investment Corp. Ticker Security ID: Meeting Date Meeting Status TWO CUSIP 90187B101 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Ein Mgmt For Withhold Against Elect William Johnson Mgmt For For For Elect Stephen Kasnet Mgmt For For For Elect Peter Niculescu Mgmt For For For Elect W. Reid Sanders Mgmt For For For Elect Thomas Siering Mgmt For For For Elect Brian Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 3 Years 3 Years For Executive Compensation United Western Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status UWBK CUSIP 07/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Leeds Mgmt For For For Elect William Snider Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For For For 4 Amendment to the 1996 Employee Stock Mgmt For For For Purchase Plan Washington Banking Company Ticker Security ID: Meeting Date Meeting Status WBCO CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Articles of Mgmt For For For Incorporation to Declassify Board Elect Jay T. Lien Mgmt For For For Elect Gragg Miller Mgmt For For For Elect Anthony Pickering Mgmt For For For Elect Robert Severns Mgmt For For For Elect John Wagner Mgmt For For For Elect Edward Wallgren Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 5 Ratification of Auditor Mgmt For For For Washington Federal, Inc. Ticker Security ID: Meeting Date Meeting Status WFSL CUSIP 01/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anna Johnson Mgmt For For For Elect Charles Richmond Mgmt For For For 2 2011 Incentive Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Ratification of Auditor Mgmt For For For Webster Financial Corporation Ticker Security ID: Meeting Date Meeting Status WBS CUSIP 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Crawford Mgmt For For For Elect C. Michael Jacobi Mgmt For Withhold Against Elect Karen Osar Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 1 Year 1 Year For Executive Compensation 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Shrhldr Against For Against Declassification of the Board Western Liberty Bancorp Ticker Security ID: Meeting Date Meeting Status WLBC CUSIP 06/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jason Ader Mgmt For For For Elect Curtis Anderson Mgmt For Withhold Against Elect Richard Coles Mgmt For Withhold Against Elect Michael Frankel Mgmt For For For Elect Robert Goldstein Mgmt For Withhold Against Elect Steven Hill Mgmt For Withhold Against Elect William Martin Mgmt For For For Elect Terrence Wright Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Against Against Western Liberty Bancorp Ticker Security ID: Meeting Date Meeting Status WLBC CUSIP961443108 07/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jason Ader Mgmt For For For Elect Andrew Nelson Mgmt For For For Elect Richard Coles Mgmt For For For Elect Michael Frankel Mgmt For For For Elect Mark Schulhof Mgmt For For For 2 Ratification of Auditor Mgmt For For For *****FORM N-PxREPORT ***** Burnham Financial Industries Fund 1stUnited Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FUBC CUSIP 33740N105 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paula Berliner Mgmt For For For Elect Jeffery Carrier Mgmt For For For Elect Ronald David Mgmt For For For Elect James Evans Mgmt For For For Elect Arthur Loring Mgmt For For For Elect Thomas Lynch Mgmt For For For Elect John Marino Mgmt For For For Elect Carlos Morrison Mgmt For For For Elect Warren Orlando Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect JosephVeccia, Jr. Mgmt For For For 2 AdvisoryVote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Mgmt 3 Years 3 Years For Executive Compensation 4 Ratification ofAuditor Mgmt For For For Alliance Financial Corporation Ticker Security ID: Meeting Date Meeting Status ALNC CUSIP 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect DonaldAmes Mgmt For For For Elect Margaret Ogden Mgmt For For For Elect Paul Solomon Mgmt For For For Elect John Watt, Jr. Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BFED CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ross Prossner Mgmt For For For Elect Edward Butler Mgmt For For For 2 Ratification ofAuditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect MukeshAmbani Mgmt For For For 2 Elect Susan Bies Mgmt For For For 3 Elect Frank Bramble,Sr. Mgmt For For For 4 ElectVirgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For Against Against 13 Elect Robert Scully Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Ratification of Auditor Mgmt For Against Against 17 Shareholder Proposal Regarding Shrhldr Against Against For Disclosure of Prior Government Service 18 Shareholder Proposal Regarding Right to ActByWritten Consent Shrhldr Against For Against 19 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures And Securitizations Shrhldr Against For Against 20 Shareholder Proposal Regarding Lobbying Report Shrhldr Against For Against 21 Shareholder Proposal Regarding Report OTC Derivative Trading Shrhldr Against Against For 22 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against For Against 23 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) Shrhldr Against Against For 24 Shareholder Proposal Regarding Prohibition of Certain Relocation Benefits to Senior Executives Shrhldr Against For Against Beacon Federal Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BFED CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec Vote Cast For/AgnstMgmt Elect Ross Prossner Mgmt For For For Elect Edward Butler Mgmt For For For 2 Ratification ofAuditor Mgmt For For For CenterState Banks, Inc. Ticker Security ID: Meeting Date Meeting Status CSFL CUSIP 15201P109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bingham Mgmt For For For Elect G. Robert Blanchard, Jr. Mgmt For Withhold Against Elect C. Dennis Carlton Mgmt For Withhold Against Elect John Corbett Mgmt For For For Elect Bryan Judge, Jr. Mgmt For For For Elect Samuel Lupfer IV Mgmt For Withhold Against Elect Rulon Munns Mgmt For Withhold Against Elect George Nunez II Mgmt For Withhold Against Elect Thomas Oakley Mgmt For Withhold Against Elect Ernest Pinner Mgmt For For For Elect J. Thomas Rocker Mgmt For Withhold Against Elect Gail Gregg-Strimenos Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec VoteCast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For Against Against 5 Elect Michael O'Neill Mgmt For For For 6 ElectVikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For Against Against 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For Against Against 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 17 2011Executive Performance Plan Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship Shrhldr Against Against For 22 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report Shrhldr Against Against For 24 Shareholder Proposal Regarding Right to Call A Special Meeting Shrhldr Against For Against 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures And Securitizations Shrhldr Against Against For Citizens South BankingCorporation Ticker Security ID: Meeting Date Meeting Status CSBC CUSIP 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Fuller Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Comerica Incorporated Ticker Security ID: Meeting Date Meeting Status CMA CUSIP 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roger Cregg Mgmt For For For 2 Elect T. Kevin DeNicola Mgmt For For For 3 Elect Alfred Piergallini Mgmt For For For 4 Elect Nina Vaca Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 2011 Management Incentive Plan Mgmt For For For 7 Elimination of Supermajority Requirement Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Connecticut Bank And Trust Company Ticker Security ID: Meeting Date Meeting Status CTBC CUSIP 05/19/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect P. Anthony Giorgio Mgmt For N/A N/A Elect Solomon Kerensky Mgmt For N/A N/A Elect Karl Krapek Mgmt For N/A N/A Elect Philip Schulz Mgmt For N/A N/A 2 Advisory Vote on Executive Compensation Mgmt For N/A N/A Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 06/15/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cypress Sharpridge Investments, Inc. Ticker Security ID: Meeting Date Meeting Status CYSHY CUSIP 23281A307 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec VoteCast For/Agnst Mgmt Elect Kevin Grant Mgmt For For For Elect Douglas Crocker, II Mgmt For For For Elect Jeffrey Hughes Mgmt For Withhold Against Elect Stephen Jonas Mgmt For For For Elect Raymond Redlingshafer, Jr. Mgmt For For For Elect James Stern Mgmt For For For Elect David Tyson Mgmt For For For 2 Ratification of Auditor Mgmt For For For FBR Capital Markets Corporation Ticker Security ID: Meeting Date Meeting Status FBCM CUSIP 30247C301 06/01/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Reena Aggarwal Mgmt For For For Elect Eric Billings Mgmt For For For Elect Richard Hendrix Mgmt For For For Elect Thomas Hynes, Jr. Mgmt For For For Elect Adam Klein Mgmt For For For Elect Richard Kraemer Mgmt For For For Elect Ralph Michael III Mgmt For Withhold Against Elect Thomas Murphy, Jr. Mgmt For For For Elect Arthur Reimers Mgmt For For For 2 Company Name Change Mgmt For For For 3 Amendment to the 2007 EmployeeStock Mgmt For For For Purchase Plan 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Ratification of Auditor Mgmt For For For FirstMerit Corporation Ticker Security ID: Meeting Date Meeting Status FMER CUSIP 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Baer Mgmt For For For Elect Karen Belden Mgmt For For For Elect R.Cary Blair Mgmt For For For Elect John Blickle Mgmt For For For Elect Robert Briggs Mgmt For For For Elect Richard Colella Mgmt For For For Elect Gina France Mgmt For For For Elect Paul Greig Mgmt For For For Elect Terry Haines Mgmt For For For Elect J. Michael Hochschwender Mgmt For For For Elect CliffordIsroff Mgmt For For For Elect Philip Lloyd, II Mgmt For For For 2 Ratification ofAuditor Mgmt For For For 3 AdvisoryVote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 2011 Equity Incentive Plan Mgmt For For For Gleacher &Company, Inc. Ticker Security ID: Meeting Date Meeting Status GLCH CUSIP 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Gleacher Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Marshall Cohen Mgmt For For For Elect Robert Gerard Mgmt For For For Elect Thomas Hughes Mgmt For For For Elect Mark Patterson Mgmt For For For Elect Christopher Pechock Mgmt For For For Elect Bruce Rohde Mgmt For For For Elect Robert Yingling Mgmt For For For 2 Advisory Vote on ExecutiveCompensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Hancock Holding Company Ticker Security ID: Meeting Date Meeting Status HBHC CUSIP 04/29/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Invesco Mortgage Capital Inc. Ticker Security ID: Meeting Date Meeting Status IVR CUSIP 46131B100 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect G.Mark Armour Mgmt For For For 2 Elect James Balloun Mgmt For For For 3 Elect John Day Mgmt For For For 4 Elect Karen Kelley Mgmt For Against Against 5 Elect Neil Williams Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 8 Ratification of Auditor Mgmt For For For Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 06/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Doreen Byrnes Mgmt For Withhold Against Elect Stephen Szabatin Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 10/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cashill Mgmt For For For Elect Brian Dittenhafer Mgmt For For For Elect Vincent Manahan III Mgmt For For For Elect James Ward III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jacksonville Bancorp Ticker Security ID: Meeting Date Meeting Status JAXB CUSIP469249AA4 04/26/2011 Voted Meeting Type Country of Trade Annual US Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Director MGMT For For For 2 To Ratify The Appointment of Crowe MGMT For For For Horwath LLPAs The Companys Independent Registered Public Accounting Firm For 2011 JPMorgan Chase &Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For Against Against 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For Against Against 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Amendment to the Long-Term Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship Shrhldr Against Against For 17 Shareholder Proposal Regarding Right to Act By Written Consent Shrhldr Against For Against 18 Shareholder Proposal Regarding Mortgage Loan Servicing Shrhldr Against Against For 19 Shareholder Proposal Regarding Political Contributions And Expenditures Report Shrhldr Against For Against 20 Shareholder Proposal Regarding Genocide-Free Investing Shrhldr Against Against For 21 Shareholder Proposal Regarding An Independent Lead Director Shrhldr Against Against For Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MPQ CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roy Bostock Mgmt For For For 2 Elect Erskine Bowles Mgmt For For For 3 Elect Howard Davies Mgmt For For For 4 Elect James Gorman Mgmt For For For 5 Elect James Hance, Jr. Mgmt For For For 6 Elect C. Robert Kidder Mgmt For For For 7 Elect John Mack Mgmt For For For 8 Elect Donald Nicolaisen Mgmt For For For 9 Elect Hutham Olayan Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect O. Griffith Sexton Mgmt For For For 12 Elect Masaaki Tanaka Mgmt For For For 13 Elect Laura Tyson Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Equity Incentive Compensation Plan Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For New York Community Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status NYB CUSIP 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec VoteCast For/Agnst Mgmt Elect Dominick Ciampa Mgmt For For For Elect William Frederick Mgmt For For For Elect Max Kupferberg Mgmt For For For Elect Spiros Voutsinas Mgmt For For For Elect Robert Wann Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Management Incentive Compensation Plan Mgmt For For For 4 Amendment to the 2006Stock Incentive Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Oriental Financial Group Inc. Ticker Security ID: Meeting Date Meeting Status OFG CUSIP 68618W100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Josen Rossi Mgmt For For For Elect JuanAguayo Mgmt For For For Elect Pablo Altieri Mgmt For For For Elect Francisco Arrivi Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Oritani Financial Corp. Ticker Security ID: Meeting Date Meeting Status ORIT CUSIP 68633D103 11/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect Nicholas Antonaccio Mgmt For For For Elect Kevin Lynch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pennymac Mortgage Investment Trust Ticker Security ID: Meeting Date Meeting Status PMT CUSIP 70931T103 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Marcus Mgmt For For For Elect Stacey Stewart Mgmt For For For Elect Mark Wiedman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compsation Mgmt For For For 4 Frequency of AdvisoryVote on Executive Compensation Mgmt 3 Years 3 Years For Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Maria Bouvette Mgmt For For For Elect David Hawkins Mgmt For Withhold Against Elect W. Glenn Hogan Mgmt For For For Elect Sidney Monroe Mgmt For For For Elect J.Chester Porter Mgmt For For For Elect Stephen Williams Mgmt For For For Elect W. Kirk Wycoff Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 09/16/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Authorization of Non-Voting Common Stock Mgmt For For For The PNC Financial Services Group Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent MgmtRec VoteCast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For For For 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Kay James Mgmt For For For 5 Elect Richard Kelson Mgmt For Against Against 6 Elect Bruce Lindsay Mgmt For For For 7 Elect Anthony Massaro Mgmt For For For 8 Elect Jane Pepper Mgmt For For For 9 Elect James Rohr Mgmt For Against Against 10 Elect Donald Shepard Mgmt For For For 11 Elect Lorene Steffes Mgmt For For For 12 Elect Dennis Strigl Mgmt For For For 13 Elect Thomas Usher Mgmt For For For 14 Elect George Walls, Jr. Mgmt For For For 15 Elect Helge Wehmeier Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2006 Incentive Award Plan Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Seacoast Banking Corporation of Florida Ticker Security ID: Meeting Date Meeting Status SBCFA CUSIP 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bohner Mgmt For For For Elect T. Michael Crook Mgmt For For For Elect Dennis Hudson III Mgmt For For For Elect Edwin Walpole III Mgmt For For For 2 Adoption of Protective Amendment to Mgmt For For For The Articles of Incorporation 3 Ratification of Auditor Mgmt For For For 4 REVERSE STOCK SPLIT EXTENSION Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Right to Adjourn Meeting Mgmt For For For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Richard Sergel Mgmt For For For 11 Elect Ronald Skates Mgmt For For For 12 Elect Gregory Summe Mgmt For Against Against 13 Elect Robert Weissman Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 2011Senior Executive Annual Incentive Plan Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Political Contributions And Expenditure Report Shrhldr Against For Against TFS Financial Corporation Ticker Security ID: Meeting Date Meeting Status TFSL CUSIP 87240R107 02/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Mulligan Mgmt For For For Elect Paul Stefanik Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Two Harbors Investment Corp. Ticker Security ID: Meeting Date Meeting Status TWO CUSIP 90187B101 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Ein Mgmt For Withhold Against Elect William Johnson Mgmt For For For Elect Stephen Kasnet Mgmt For For For Elect Peter Niculescu Mgmt For For For Elect W. Reid Sanders Mgmt For For For Elect Thomas Siering Mgmt For For For Elect Brian Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For U.S.Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 17 Shareholder Proposal Regarding Advisory Vote on Director Compensation Shrhldr Against Against For United Western Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status UWBK CUSIP 07/30/2010 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect Jeffrey Leeds Mgmt For For For Elect William Snider Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized CommonStock Mgmt For For For 4 Amendment to the 1996 Employee Stock Purchase Plan Mgmt For For For ViewPoint Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status VPFG CUSIP 92672A101 05/24/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent MgmtRec Vote Cast For/AgnstMgmt Elect James McCarley Mgmt For For For Elect Karen O'Shea Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Washington Federal, Inc. Ticker Security ID: Meeting Date Meeting Status WFSL CUSIP 01/19/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect Anna Johnson Mgmt For For For Elect Charles Richmond Mgmt For For For 2 2011 Incentive Plan Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Ratification ofAuditor Mgmt For For For Webster Financial Corporation Ticker Security ID: Meeting Date MeetingStatus WBS CUSIP 04/28/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect John Crawford Mgmt For For For Elect C. Michael Jacobi Mgmt For Withhold Against Elect Karen Osar Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Declassification of the Board Shrhldr Against For Against Western Liberty Bancorp Ticker Security ID: Meeting Date Meeting Status WLBC CUSIP961443108 07/15/2010 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent MgmtRec Vote Cast For/Agnst Mgmt Elect JasonAder Mgmt For For For ElectAndrew Nelson Mgmt For For For ElectRichard Coles Mgmt For For For Elect Michael Frankel Mgmt For For For Elect Mark Schulhof Mgmt For For For 2 Ratification ofAuditor Mgmt For For For Western Liberty Bancorp Ticker Security ID: Meeting Date MeetingStatus WLBC CUSIP 06/23/2011 Voted Meeting Type Country of Trade Annual UnitedStates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jason Ader Mgmt For For For Elect CurtisAnderson Mgmt For Withhold Against ElectRichard Coles Mgmt For Withhold Against Elect Michael Frankel Mgmt For For For ElectRobert Goldstein Mgmt For Withhold Against ElectSteven Hill Mgmt For Withhold Against Elect William Martin Mgmt For For For Elect Terrence Wright Mgmt For Withhold Against 2 Ratification ofAuditor Mgmt For Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Burnham Investors Trust By (signature and title) /s/ Michael E. Barna Michael E. Barna ChiefFinancial Officer Date: August 26, 2011
